DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
3.	Information disclosure statement (IDS), submitted April 21, 2021, has been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Objections
5.	Claims 1-31 are objected to because of the following informalities: The claims are replete with grammatical errors and require a careful examination by Applicant to correct all issues.  Please ensure, for example, that the term “a plurality of cell arrays” is treated as a singular object since “a plurality” is a singular object.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
6.	Claims 2-13, 15-24, and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The dependent claims in the instant application all have preambles that do not reflect the language of the preambles of the independent claims upon which they depend. Further, the dependent claims 15-24 limit dependent Claim 13 rather than independent Claim 14 while dependent Claims 26-31 limit dependent Claim 24 rather than independent Claim 25, which is not improper in itself, but there are questions as to the dependency of the claims in light of these issues. .
For example, Claim 1 recites “A unitary battery component”.  Claim 13 recites “The apparatus as recited in Claim 1”.   Claim 14 recites “A unitary battery component”.  Claim 15 recites “The system as recited in Claim 13”.  Neither Claim 13 or 14 recite a system, per se, and if Claim 15 is truly intended to depend on Claim 13, it raises an issue under 35 U.S.C. 112(d) because Claim 1 requires the cells to be cylindrical-shaped while Claim 15 limits the cell shape to be either cylindrical OR rectangular.  Similarly, the dependency of Claims 10-11 is unclear because Claim 10 further limits the cooling channel of Claim 8 (which recites no cooling channel) to have a manifold and Claim 11 further limits the manifold of Claim 9 (which does not have a manifold).  Should Claim 10 depend on Claim 9 or Claim 1?  The issues are problematic individually, but together form an excessively unclear chain of dependency and it is wholly unclear how to interpret the claimed structure resulting from the claims in question.  
Because of these issues under 35 U.S.C. 112(b), Claims 15-24 and 26-31 will not be examined with respect to prior art because it is unclear what structure is required and so a proper search cannot be conducted until such issues are resolved. 
7.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 9 recites “the plurality of cell arrays are configured to form a minimal spacing between the cell arrays and wherein the cooling channel is formed in the minimal spacing…” but the term “minimal spacing” is unclear.  Claim 11 is rejected based on its dependency on Claim 9.
8.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 14 recites “A unitary battery component comprising: a vehicle; and a unitary battery component, the unitary battery component comprising…” but it is unclear how a unitary battery component can comprise a unitary battery component (redundant) and how it can comprise a vehicle.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 1-3, 5, 13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stanger US PG Publication 2020/0335740 in view of Jennrich US PG Publication 2018/0301771.
Regarding Claim 1-3, 5, and 25, Stanger discloses a unitary battery unit comprising a plurality of cell arrays (each row of cells is an array), wherein individual cell arrays include a plurality of cylindrical-shaped cells 1,2 arranged in a common orientation such that the battery arrays form a line of cylindrical-shaped cells 1,2 which are arranged such that the top surfaces of each cell is aligned with the others in a substantially horizontal plane (see e.g. Fig 2, meeting Claims 2 and 3) and have side surfaces (meeting Claim 5), a potting material formed of a resin compound (e.g. polyurethane, para 0010), the potting material encompassing (completely surrounding, paras 0024) the plurality of cell arrays and providing structural support (protects against mechanical stresses within the housing, para 0015) and providing thermal protection for the unitary battery component, a bottom surface for supporting the plurality of cell arrays (Fig. 2 shows wherein the housing 9 has a bottom surface) and a lid for supporting the plurality of cell arrays (Fig. 2 shows wherein the housing 9 has a top surface which can be considered a lid) (Figs 1-2; paras 0007-0011, 0015, 0022-0026).  Stanger fails to specifically disclose wherein a cooling channel is formed in proximity to the plurality of cell arrays.  However, in the same field of endeavor of battery components using potting material to give structural and thermal protection to battery cells in an array, Jennrich teaches to form a cooling channel (temperature control conduit) 51 or cooling plate 50 in proximity to (directly underneath) a cell array that is surrounded by a resin potting material 40 (e.g. epoxy or reactive resin, paras 0111-0115) (see e.g. at least Figs. 1-22, 28a-30b; paras 0111-0115, 0134-0136, 0150, 0153-0154).  Jennrich teaches that a temperature control conduit (cooling channel) can be introduced into the battery pack housing before introducing cells or potting material to control temperature of the battery system in a simple, integrated fashion for lateral cooling (paras 0040-0047).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to introduce a cooling channel into the battery housing of Stanger such that it is in lateral contact with the plurality of cell arrays of Stanger because Jennrich teaches that this component and its arrangement allow for temperature control of the battery system in a simple, integrated fashion.  
Regarding Claim 13, Stanger modified by Jennrich does not specifically disclose an external structure encompassing the unitary battery component.  However, Jennrich teaches that the unitary battery component is designed specifically for mounting in a vehicle, e.g. integration with a vehicle providing structural support surface for a vehicle (e.g. a holding plate or holding frame, see e.g. para 0182) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use the unitary battery component of Stanger modified by Jennrich in a vehicle, whereby the vehicle would necessarily serve as an external structure that encompasses the unitary battery component, since the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stanger US PG Publication 2020/0335740 in view of Jennrich US PG Publication 20180301771, as applied to Claim 2, and further in view of Harris US PG Publication 2018/0190960.
Regarding Claim 4, Stanger modified by Jennrich discloses the unitary battery unit as described in the rejection of Claim 1, which is incorporated herein in its entirety. Stanger modified by Jennrich discloses cylindrical-shaped cells being connected by connector 5 but does not specifically disclose wherein the top surface of each individual cylindrical-shaped cell present a positive and negative terminal.  However, in the same field of endeavor of vehicle batteries being arranged with potting material, Harris discloses that cylindrical cells can be connected at a top surface by providing both positive and negative terminals in close proximity to one another by e.g. providing the positive terminal at the top center and the negative terminal at a top outside edge (shoulder) of the cell and that providing both terminals in close proximity at an end of the cell allows for easier automated handling/coupling using the conductive connecting plate 120 (see Fig 10C and paras 0128, 0148-0152).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide the positive and negative terminals of the cylindrical-shaped cells of Stanger modified by Jennrich in close proximity (e.g. at the top surface) because Harris teaches that this arrangement allows for easier handling/automated coupling using a connective coupling plate.
11.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stanger US PG Publication 2020/0335740 in view of Jennrich US PG Publication 2018/0301771, as applied to Claim 2, and further in view of Myers US PG Publication 2019/0372169.
Regarding Claims 6 and 7, Stanger modified by Jennrich discloses the unitary battery unit as described in the rejection of Claim 1, which is incorporated herein in its entirety. Stanger modified by Jennrich discloses cylindrical-shaped cells being connected by connector 5 but does not specifically disclose a set of electrical interconnects for connecting to a vehicle (although the skilled artisan would expect that the battery unit of Stanger and Jennrich to necessarily have some sort of terminal/interconnect for connecting the battery unit to the motor of the vehicle) and mounted on at least one of the one or more side surfaces at a level corresponding to the substantially horizontal plane along top surfaces of the cylindrical-shaped cells, or a foil sheet providing electrical connectivity to individual cylindrical-shaped cells of the plurality of cell arrays.  However, in the same field of endeavor of battery packs for vehicles, Myers discloses a battery assembly having metal foil sheets 582B/582C that provide electrical connectivity to the battery cells (connecting between battery cells, para 0083, Figs 8A-8C) and also provides a set of electrical interconnects (terminals) 78, 80 for connecting to a vehicle (para 0064, Fig. 2C). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide a set of electrical interconnects/terminals and metal foils to the unitary battery component of Stanger modified by Jennrich because Myers teaches these are common features in electrical connections for battery units in a vehicle and the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Further, while the prior art does not specifically recite that the electrical interconnects of Stanger modified by Jennrich and Myers are mounted on at least one of the one or more side surfaces of the unitary battery component at a level corresponding to the substantially horizontal plane along top surfaces of the cylindrical-shaped cells, it would have been obvious to mount the interconnects near the connecting plate that connects the cell terminals together to minimize the distance and therefore the amount of material required to form the connection between the interconnects and the battery terminals since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stanger US PG Publication 2020/0335740 in view of Jennrich US PG Publication 2018/0301771, as applied to Claim 2, and further in view of Krahn US PG Publication 2014/0178742.
Regarding Claim 8, Stanger modified by Jennrich discloses the unitary battery unit as described in the rejection of Claim 1, which is incorporated herein in its entirety. Stanger modified by Jennrich discloses cylindrical-shaped cells but does not specifically disclose wherein individual cylindrical-shaped cells in the plurality of cell arrays include a dielectric sleeve encompassing a side surface.  However, in the same field of endeavor of batteries, Krahn discloses where individual battery cells in a battery module are wrapped in dielectric tubes in order to lessen the risk of cell-to-cell shorting due to incoming defects in insulation or cracking due to mechanical loading and are improvements over other known methods of protection (see paras 0028-0030; Figs 1-4).  Therefore, it would have been obvious to a person having odrainry skill in the art before the effective filing date of the instant application to include a dielectric sleeve encompassing a side surface of individual cylindrical-shaped cells of Stanger and Jennrich because Krahn teaches that these lessen the risk of cell-to-cell shorting due to incoming defects in insulation or cracking due to mechanical loading and are improvements over other known methods of protection.
13.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stanger US PG Publication 2020/0335740 in view of Jennrich US PG Publication 2018/0301771, as applied to Claim 2, and further in view of Flannery US PG Publication 2021/0320343.
Regarding Claims 9-11, Stanger modified by Jennrich discloses the unitary battery unit as described in the rejection of Claim 1, which is incorporated herein in its entirety. Stanger modified by Jennrich discloses cylindrical-shaped cells in contact with potting material and a cooling channel or cooling channels disposed in different areas of the unitary battery component (see rejection of Claim 1), but does not specifically disclose wherein the plurality of cell arrays is configured to form a spacing between the cell arrays and wherein the cooling channel is formed in the spacing between the plurality of cell arrays or wherein the cooling channel comprises a manifold for providing cooling fluid through the cooling channel or wherein the manifold is configured to provide a first portion that corresponds to an input for the cooling fluid and a second portion for output of the cooling fluid. However, in the same field of endeavor of battery cooling systems including potting material and cooling channels surrounding battery cells, Flannery teaches to form cooling channels (ducts) 650 in between spaces between battery cells in conjunction with potting material and includes a manifold 654/651 to provide cooling fluid throught he cooling channel and provides a first portion 651 the corresponds to an input for cooling fluid and a second portion 654 that corresponds to an output of cooling fluid (see at least e.g. Figs 1-2 and 17; paras 0016, 0055-0056, 0075-0097, 0265-0268, 0297).  Flannery teaches this configuration promotes uniform temperature distribution in a battery pack array (see at least paras 0005-0006). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provide the cooling channels in the spacing between cells and to provide a manifold having inlet and outlet portions such that cooling fluid is provided to the channels of Stanger modified by Jennrich because Flannery teaches that this configuration provides more uniform temperature distribution in a battery pack array.  
14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stanger US PG Publication 2020/0335740 in view of Jennrich US PG Publication 2018/0301771, as applied to Claim 2, and further in view of Bae US PG Publication 2013/0017422.
Regarding Claim 12, Stanger modified by Jennrich discloses the unitary battery component as described in the rejection of Claim 1, which is incorporated herein in its entirety. Stanger modified by Jennrich fails to specifically disclose wherein the lid forms a thermal barrier between the plurality of cell arrays and a vehicle.  However, in the same field of endeavor of thermal protection of battery packs in vehicles, Bae discloses a battery enclosure that provides protection against external vibration and shock while also providing protection against heat from external sources by using a housing that has thermal insulation properties (see para 0041, Fig. 1).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form a housing around the unitary battery component, including a lid, of Stanger modified by Jennrich, such that the lid has thermal insulation properties and shock absorption properties in order to act as a physical and thermal barrier to protect the battery component from external vibration and shock and from heat generated from outside the battery, including heat generated by the vehicle which surrounds the battery component.  
15.	Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Jennrich US PG Publication 2018/0301771.
Regarding Claim 14, Jennrich discloses a unitary battery component comprising a plurality of three cell arrays (e.g. each set of two cells 1 of the six cells in each battery pack can be a “cell array”) including a plurality of cells arranged in a common orientation, a cooling channel (temperature control conduit) 51 or cooling plate 50 formed in proximity to (underneath or along the sides of) the plurality of cell arrays, a potting material 40 formed of a resin compound (e.g. epoxy or reactive resin, paras 0111-0115), the potting material encompassing the plurality of of cell arrays and providing structural support and thermal protection for the unitary battery component (paras 0009-0010, provides thermal protection and mechanical protection), a bottom surface (lower mounting grid) 20 for supporting the plurality of cell arrays (via vertical stop portions 23 and lateral stop portions 24, para 0151) and a top surface (upper mounting grid) 10 for supporting the plurality of cell arrays (via vertical stop portions 13 and lateral stop portions 14, para 0151) (see e.g. at least Figs. 1-30b; paras 0111-0115, 0134-0136, 0150-0154, 0180-0186)).  
Jennrich teaches that the unitary battery component is designed specifically for mounting in a vehicle, e.g. integration with a vehicle providing structural support surface for a vehicle (e.g. a holding plate or holding frame, see e.g. para 0182) and while Jennrich does not specifically disclose a vehicle, per se, the skilled artisan would have found it obvious before the effective filing date of the instant application to provide a vehicle for mounting the unitary battery apparatus of Jennrich since this is the same technology for which Jennrich has designed the disclosed unitary battery apparatus. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729